                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

JAQUAY PERSON,                          )
                                        )
            Plaintiff,                  )
                                        )
      v.                                )      CASE NO. 1:20-cv-800-RAH
                                        )               (WO)
EQUIFAX INFORMATION                     )
SERVICES, LLC, et al.,                  )
                                        )
            Defendants.                 )


                  MEMORANDUM OPINION AND ORDER

      Pending before the Court is Defendant United States Department of

Education’s (DOE) Motion to Dismiss (Doc. 20), which seeks dismissal of

Plaintiff’s two Fair Credit Reporting Act (FCRA) claims (Counts I and II), see 15

U.S.C. §§ 1681n–1681o, for money damages asserted against the DOE due to lack

of subject matter jurisdiction. Specifically, the DOE claims that there has been no

waiver of sovereign immunity under the general civil enforcement provisions of

FCRA. As a federal agency, the DOE continues, it enjoys immunity from FCRA

claims asserted here.

      To begin, it is, by now, axiomatic that “sovereign immunity shields the

Federal Government and its agencies from suit.” F.D.I.C. v. Meyer, 510 U.S. 471,

475 (1994). The DOE, as a federal agency, thus enjoys a presumption of immunity
from the present lawsuit. Id. Indeed, “the existence of consent”—which may be

expressed by an unequivocal waiver of sovereign immunity in the statutory text—

“is a prerequisite for jurisdiction.” United States v. Mitchell, 463 U.S. 206, 212

(1983).

      There is no guidance from the Eleventh Circuit on whether FCRA does, in

fact, waive the United States’ sovereign immunity, and there is no consensus among

the appellate courts that have considered the issue, leading to a split in the Fourth,

Seventh, and Ninth Circuits. Compare Robinson v. United States Dep’t of Educ.,

917 F.3d 799, 802-03 (4th Cir. 2019) (finding FCRA does not waive sovereign

immunity) and Daniel v. Nat’l Park Serv., 891 F.3d 762 (9th Cir. 2018) (same) with

Bormes v. United States, 759 F.3d 793 (7th Cir. 2014) (finding FCRA waives

sovereign immunity). More, there is also a split among district courts. See, e.g.,

Russ v. United States Dep’t of Educ., 364 F. Supp. 3d 1009, 1016 (D. Neb. 2018)

(finding no waiver); Stein v. United States Dep’t of Educ., 450 F. Supp. 3d 273, 277

(E.D.N.Y. 2020) (finding no waiver); Golden v. Hood, Case No. 4:20-cv-4052, 2020

WL 7321072, at *3 (W.D. Ark. Dec. 11, 2020) (finding no waiver); Stellick v. U.S.

Dept. of Educ., Case No. 11-CV-0730, 2013 WL 673856, at *3 (D. Minn. Feb. 25,

2013) (finding no waiver); Gillert v. U.S. Dept. of Educ., Case No. CV-08-6080,

2010 WL 3582945, at *3 (W.D. Ark. Sept. 7, 2010) (finding no waiver); Dumas v.

GC Servs., L.P., Case No. CV-18-12992, 2019 WL 529260, at *3 (E.D. Mich. Feb.


                                          2
11, 2019) (finding no waiver); Mooneyham v. Equifax Info. Servs., LLC, 99 F. Supp.

3d 720, 726 (W.D. Ky. 2015) (finding waiver); Kent v. Trans Union, LLC, Case No.

4:16-CV-322-A, 2017 WL 3701861, at *2 (N.D. Tex. Aug. 25, 2017) (finding

waiver); Ingram v. Experian Info. Sols., Inc., Case No. 3:16-CV-00210-NBB-RP,

2017 WL 2507694, at *3 (N.D. Miss. June 9, 2017) (finding waiver); Bowers v.

Navient Sols., LLC, Case No. 2:18-CV-166-MHT, 2018 WL 7568368, at *5 (M.D.

Ala. Dec. 27, 2018), report and recommendation adopted, 2019 WL 2754482 (M.D.

Ala. July 1, 2019) (D. Baker, Mag. J.) (finding waiver).

      Merely counting numbers, the prevailing view appears to support the DOE’s

position, especially as it concerns those courts that have considered the issue more

recently. And after having carefully considered the issue and the parties’ respective

briefs, this court agrees with the Fourth and Ninth Circuits. FCRA does not

unambiguously and unequivocally waive the United States’ sovereign immunity,

and therefore the Plaintiff’s FCRA claims are barred.

      Particular to the issue currently before the court, Plaintiff Jaquay Person

claims that the DOE negligently and willfully failed to correct erroneous tradeline

entries of an educational loan. After she unsuccessfully sought correction of the

reporting, she filed suit against the DOE seeking damages for violations of FCRA

under 15 U.S.C. §§ 1681n–1681o.

      Under FCRA’s general civil enforcement provisions, “[a]ny person” who


                                         3
willfully or negligently fails “to comply with any requirement imposed under [§

1681 et seq.] is liable to [the] consumer” for damages. 15 U.S.C. §§ 1681n–1681o.

The statute defines “person” to include “any . . . government or governmental

subdivision or agency.” § 1681a(b). Accordingly, resolution of whether FCRA

waives federal sovereign immunity turns on the meaning of “person” as used in the

statute.

       The DOE moved to dismiss Person’s Complaint, asserting federal sovereign

immunity. Relying on the interpretive presumption that “‘person’ does not include

the sovereign,” see Vermont Agency of Natural Resources v. United States ex rel.

Stevens, 529 U.S. 765, 780 (2000), and the results that would follow if FCRA was

interpreted to waive sovereign immunity, the DOE aligns itself with the logic of the

Fourth and Ninth Circuits, concluding that, despite the statutory definition, FCRA

could plausibly read the word “person” to exclude federal government agencies such

as the DOE.

       True, FCRA defines “person” as including a “government or governmental

subdivision or agency[.]” 15 U.S.C. § 1681a(b). However, this definition “does not

specifically mention the United States, the federal government,” or the DOE,

Robinson, 917 F.3d at 803, and “[g]enerally, when Congress intends to include a

waiver of sovereign immunity in a statute, Congress includes the words ‘United

States’ in the waiver,” Stein, 450 F.Supp. 3d at 277.


                                          4
      Reading “person” as used in FCRA to include the federal government

additionally “leads to implausible results,” Daniel, 891 F.3d at 770, most

concerningly in that it would both authorize the government to bring criminal

proceedings against itself and empower federal agencies and state governments to

pursue civil enforcement actions against the United States, see id. at 770-71. This

scheme would be unprecedented, and it is doubtful “that Congress meant to build a

novel enforcement regime without doing so explicitly.” Id. at 771 (noting that “[t]he

spectre of the Federal Trade Commission suing the United States, aka itself, to

recover a civil penalty from itself makes little sense.” (quotation omitted)).

      More importantly, there is an express waiver of federal sovereign immunity

in a separate provision of FCRA. See 15 U.S.C. § 1681u(j) (“Any agency or

department of the United States obtaining or disclosing any consumer reports,

records, or information contained therein in violation of this section is liable to the

consumer” for statutory and actual damages, and, “if the violation is found to have

been willful or intentional, such punitive damages as a court may allow.”). “Because

Congress knew how to explicitly waive sovereign immunity in FCRA, it could have

used that same language when enacting subsequent enforcement provisions.”

Daniel, 891 F.3d at 772.

      In short, the mere fact that a statute can be plausibly read to contain a waiver

of sovereign immunity is insufficient. Rather, sovereign immunity “can only be


                                           5
waived by statutory text that is unambiguous and unequivocal.” Robinson, 917 F.3d

at 802; see also Cudjoe ex rel.Cudjoe v. Dep’t of Veterans Affairs, 462 F.3d 241,

247 (3d Cir. 2005) (“Language subject to varying interpretations will not be

construed as a waiver.”) (citing United States v. Nordic Village, Inc., 503 U.S. 30,

37 (1992)); F.A.A. v. Cooper, 566 U.S. 284, 290 (2012) (“Any ambiguities in the

statutory language are to be construed in favor of immunity[.]”). Because FCRA

does not contain such an unambiguous and unequivocal waiver of sovereign

immunity with respect to the claims asserted in this case, the court lacks subject

matter jurisdiction over the FCRA claims against the DOE.

      Accordingly, it is

      ORDERED as follows:

      (1) The DOE’s Motion to Dismiss (Doc. 20) is GRANTED;

      (2) Counts I and II are dismissed without prejudice; and

      (3) The DOE is dismissed as a defendant in this action.

      DONE, on this the 8th day of July, 2021.



                                                  /s/ R. Austin Huffaker, Jr.
                                             UNITED STATES DISTRICT JUDGE




                                         6
